Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, 7-18 and 21-36 have been examined.

Response to Arguments

Applicant’s arguments filed on 6/22/22 have been considered but they are not persuasive.
According to 37 CFR 1.111(b) and (c):
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”

“(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.”

In the remarks, applicant argues that:
“The applied references, either alone or in any combination, fail to teach or suggest pending claims. Accordingly, Applicant respectfully requests that the rejections of the claims be reconsidered and withdrawn.”

Applicant’s reply is merely a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, Applicant’s argument is not persuasive.

Allowable Subject Matter

Claims 1-2, 4, 7-18, 21-35 would be allowable if overcoming the double patenting rejection.

Reason for Allowance

	The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the invention for an internet of Things (IOT) network, comprising: a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, an operating system, I/O for communicating with other nodes; and a cloud controller, wherein a first MDTU (Multimode Data Transmit Unit) is one of said plurality of IOT network nodes and includes a transceiver configured to receive data from different sensors based on transmission modes or protocols; wherein said plurality of IOT network nodes comprises a plurality of MDTU sensors, each one of said plurality of MDTU sensors being configured to provide sensor data to said first MDTU; wherein the transceiver of said first MDTU is configured to retransmit the sensor data from each one of said plurality of MDTU sensors to at least one other node of the IOT network; wherein said first MDTU is configured to split a stream of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths; wherein said cloud controller is configured to communicate policies and/or tasks to plural nodes of said plurality of IOT network nodes; wherein said cloud controller is configured to determine policies and/or tasks to transmit to said plural nodes based at least in part upon data received by said cloud controller from nodes of said IOT network, wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and/or device awareness triggers; and wherein said cloud controller is configured to execute application layer triggers when said cloud controller finds no periodic trigger.
Objection
Claim is objected to for the following informalities: Claim 36, lines 12-13, “one other node of the IOT network” should be “the one other node of the IOT network”
Double Patenting 
	
Instant Application


1. An internet of Things (IOT) network, comprising: 

a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, an operating system, I/O for communicating with other nodes; and a cloud controller, 

wherein a first MDTU (Multimode Data Transmit Unit) is one of said plurality of IOT network nodes and includes a transceiver configured to receive data from different sensors based on transmission modes or protocols; 

wherein said plurality of IOT network nodes comprises a plurality of MDTU sensors, each one of said plurality of MDTU sensors being configured to provide sensor data to said first MDTU; 

wherein the transceiver of said first MDTU is configured to retransmit the sensor data from each one of said plurality of MDTU sensors to at least one other node of the IOT network;



wherein said first MDTU is configured to split a stream of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths; 





wherein said cloud controller is configured to communicate policies and/or tasks to plural nodes of said plurality of IOT network nodes; 

wherein said cloud controller is configured to determine policies and/or tasks to transmit to said plural nodes based at least in part upon data received by said cloud controller from nodes of said IOT network, 



wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and/or device awareness triggers; and 

wherein said cloud controller is configured to execute application layer triggers when said cloud controller finds no periodic trigger.

Applications 17519614; 17519616; 17519617; 17519612; 17519615; 17520751; 17520740; 17520750; 17520752; 17520754

1. A novel IOT network, comprising:


a plurality of IOT network nodes, each node comprising at least one CPU, memory,
firmware, an operating system, and I/O for communicating with other nodes;


wherein a first MDTU is one of said plurality of IOT network nodes;





a plurality of first MDTU sensors, wherein each one of said plurality of first MDTU
sensors is designed to provide sensor data of a physical parameter to the said first MDTU;



wherein said MDTU is configured to retransmit sensor data from each one of said
plurality of first MDTU sensors in the form of message data units to at least one other node of the IOT network.



3. The IOT network of claim 1, further comprising said cloud controller;

wherein said cloud controller is configured to communicate policies and tasks to plural nodes of said plurality of IOT network nodes; and
wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon data received by said could controller from nodes of said IOT network.

5. The IOT network of claim 3 wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and device awareness triggers.
6. The IOT network of claim 5 wherein said cloud controller is configured to execute application layer triggers when it finds no periodic trigger.

10. The IOT network of claim 1 wherein said first MDTU is configured to split a stream
of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths.



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699. Claims 1, 3, 5, 6 and 10 of Application 17519614 do not claim a transceiver configured to receive data from different sensors based on transmission modes or protocols. Rao teaches a MDTU includes a transceiver configured to receive data from different sensors based on transmission modes or protocols (col. 3, lines 45-56; col. 11, lines 24-31, e.g., mobile device includes a transceiver to receive data from different IOT sensors based on transmission modes or protocols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rao’s teaching because by doing so it would allow a system to collect different sensor data for efficient transmission [col. 1, lines 21-33; col. 7, lines 1-2]
Except for the identified elements above, claims 1, 3, 5, 6 and 10 of Application 17519614 contains every elements of claim 1 in the instant application and thus anticipate claim 1 of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over obvious-type double patenting. 
This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519616 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519617 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519612 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519615 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17520751 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17520740 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above.  This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17520750 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
 Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17520752 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17520754 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1, 3, 5, 6 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection. 

Instant Application

36. An internet of Things (IOT) network, comprising: 

a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, an operating system, I/O for communicating with other nodes; 

wherein a first MDTU (Multimode Data Transmit Unit) is one of said plurality of IOT network nodes and includes a transceiver configured to receive data from different sensors based on transmission modes or protocols; 

wherein said plurality of IOT network nodes comprises a plurality of MDTU sensors, each one of said plurality of MDTU sensors being configured to provide sensor data to said first MDTU; 

wherein the transceiver of said first MDTU is configured to retransmit the sensor data from each one of said plurality of MDTU sensors to at least one other node of the IOT network; 




wherein said first MDTU is configured to split a stream of data from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths to one other node of the IOT network. 
Applications 17519614; 17519616; 17519617; 17519612; 17519615; 17520751; 17520740; 17520750; 17520752; 17520754

1. A novel IOT network, comprising:


a plurality of IOT network nodes, each node comprising at least one CPU, memory,
firmware, an operating system, and I/O for communicating with other nodes;


wherein a first MDTU is one of said plurality of IOT network nodes;





a plurality of first MDTU sensors, wherein each one of said plurality of first MDTU
sensors is designed to provide sensor data of a physical parameter to the said first MDTU;


wherein said MDTU is configured to retransmit sensor data from each one of said
plurality of first MDTU sensors in the form of message data units to at least one other node of the IOT network.


10. The IOT network of claim 1 wherein said first MDTU is configured to split a stream
of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths.


Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699. Claims 1 and 10 of Application 17519614 do not claim a transceiver configured to receive data from different sensors based on transmission modes or protocols; and to transmit the distinct streams of data along different communication paths to one other node of the IOT network.  Rao teaches a MDTU includes a transceiver configured to receive data from different sensors based on transmission modes or protocols (col. 3, lines 45-56; col. 11, lines 24-31, e.g., mobile device includes a transceiver to receive data from different IOT sensors based on transmission modes or protocols); and to transmit the distinct streams of data along different communication paths to one other node of the IOT network (col. 6, line 49-col. 7, line 2; col. 11, lines 24-31; col. 10, lines 22-41; col. 17, lines 2-5, 53-67; col. 1, lines 22-33; col. 3, lines 45-56, e.g., mobile device is configured to split a stream of data into parts of streams to be transmitted along different communication paths to a server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rao’s teaching because by doing so it would allow a system to collect different sensor data for efficient transmission [col. 1, lines 21-33; col. 7, lines 1-2]
Except for the identified elements above, claims 1 and 10 of Application 17519614 contains every elements of claim 1 in the instant application and thus anticipate claim 1 of the instant application. Claim 1 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over obvious-type double patenting. 
This is a provisional obviousness-type double patenting rejection.
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519616 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519617 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519612 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519615 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520751 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520740 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above.  This is a provisional obviousness-type double patenting rejection.
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520750 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
 Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520752 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520754 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, U.S. Patent 9,736,699 (hereinafter Rao) in view of Subramanian et al, U.S. patent Application Publication 2015/0312125 (hereinafter Subramanian).
As per claim 36, Rao teaches the invention substantially as claimed for an internet of Things (IOT) network, comprising:
a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, an operating system, I/O for communicating with other nodes (col. 11, lines 24-31, e.g., various IoT devices or sensors communicating with mobile device); 
wherein a first MDTU (Multimode Data Transmit Unit) is one of said plurality of IOT network nodes and includes a transceiver configured to receive data from different sensors based on transmission modes or protocols (col. 3, lines 46-56; col. 11, lines 24-31, e.g., mobile device includes transceiver to receive data from various IoT devices or sensors based on transmission modes or protocols); 
wherein said plurality of IOT network nodes comprises a plurality of MDTU sensors, each one of said plurality of MDTU sensors being configured to provide sensor data to said first MDTU (col. 11, lines 24-31, e.g., various IoT devices or sensors transmit data to mobile device using different transmission modes or protocols); 
wherein the transceiver of said first MDTU is configured to retransmit the sensor data from each one of said plurality of MDTU sensors to at least one other node of the IOT network (col. 11, lines 20-32, e.g., various IoT devices or sensors forward data to mobile device and these data are send to a server, another mobile device, tower, AP, network box, switch, etc.); and
wherein said first MDTU is configured to split a stream of data from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths to one other node of the IOT network (col. 6, line 49-col. 7, line 2; col. 11, lines 24-31; col. 10, lines 22-41; col. 17, lines 2-5, 53-67; col. 1, lines 22-33; col. 3, lines 45-56, e.g., mobile device is configured to split a stream of data into parts of streams to be transmitted along different communication paths to a server).
Rao did not specifically teach a stream of data from one sensor.  Subramanian teaches a stream of data from one sensor (fig. 1; [14][16], e.g., each of IoT devices provides a stream of data to an edge network device).  Furthermore, Subramanian teaches wherein said first MDTU is configured to split a stream of data from one sensor into distinct streams and to transmit the distinct streams of data to one other node of the IOT network ([14][16][26][32], e.g., edge network device to deliver some/different parts of the same flow/stream to the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s teaching into Rao’s system in order to allow Rao’s system to receive a stream of data from a sensor/IoT device for efficient transmission [Rao, col. 1, lines 21-33; col. 7, lines 1-2]

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454